Exhibit 10.3

 

EXECUTION VERSION

 

AMENDED AND RESTATED BRAEMAR

MUTUAL EXCLUSIVITY AGREEMENT

 

THIS AMENDED & RESTATED BRAEMAR MUTUAL EXCLUSIVITY AGREEMENT (this “Agreement”)
is entered as of the 8th day of August, 2018 by and among BRAEMAR HOSPITALITY
LIMITED PARTNERSHIP, a Delaware limited partnership (the “Partnership”), BRAEMAR
HOTELS & RESORTS INC., a Maryland corporation (the “REIT”), and REMINGTON
LODGING & HOSPITALITY, LLC, a Delaware limited liability company (“Manager”),
and is consented and agreed to by MONTY J. BENNETT as a  Remington Affiliate.

 

THE PARTIES HERETO ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.                                    Prior to the date hereof, the Remington
Parties have been actively engaged in various aspects of acquisition,
development, management and operation of Hotel Properties as well as providing
certain project management services.

 

B.                                    The Remington Parties plan to continue to
engage in various aspects of acquisition, development, management and operation
of Hotel Properties.

 

C.                                    The REIT has undertaken to acquire,
develop, invest in, or purchase Hotel Properties that meet the REIT’s Initial
Investment Guidelines.

 

D.                                    Prior to the date hereof, Manager was a
party to that certain Ashford Prime Mutual Exclusivity Agreement, dated
November 19, 2013, by and among Manager, the Partnership (formerly known as
Ashford Hospitality Prime Limited Partnership) and the REIT (formerly known as
Ashford Hospitality Prime, Inc.), as consented and agreed to by Monty J. Bennett
(the “Existing Agreement”).

 

E.                                     Concurrently with the execution of this
Agreement, Manager and Project Management LLC are executing that certain PM
Formation Agreement, dated as of the date hereof, by and among Manager, Project
Management LLC and certain other parties (the “PM Formation Agreement”),
pursuant to which the Project Management Business (within the meaning of the PM
Formation Agreement) conducted by Manager and certain of its affiliates is being
transfer to Project Management LLC.

 

F.                                      It is desired that the Existing
Agreement be split into this Agreement and a separate agreement with respect to
the Project Management Business (without materially altering the collective
terms thereof) solely in order to effect the transfer of the Project Management
Business to Project Management LLC.

 

G.                                    In accordance with the foregoing, the REIT
Parties desire to benefit from the hotel property management experience of the
Remington Parties and have agreed to engage Manager in connection with certain
investment opportunities (subject to an Independent Director Election);
provided, the Remington Parties agree to grant the REIT Parties a first right of
refusal with respect

 

1

--------------------------------------------------------------------------------


 

to any Remington Transaction that any of the Remington Parties source or
identify, meeting the Initial Investment Guidelines of the REIT Parties.

 

H.                                   This Agreement amends and restates in its
entirety the Existing Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Definitions.  All terms used in this
Agreement but not defined herein shall have the meanings as set forth on
Exhibit A attached hereto and incorporated herein for all purposes (applicable
to both the singular and plural forms of the terms defined).

 

2.                                      Term of Agreement.  This Agreement shall
be deemed to have commenced as of November 19, 2013 and shall terminate ten
(10) years thereafter (the “Initial Term”), unless earlier terminated in whole
or in part (with respect to the Remington Exclusivity Rights or the REIT
Exclusivity Rights, or both, as applicable), due to (a) an Event of Default
under this Agreement and the non-defaulting party elects to terminate this
Agreement, (b) the occurrence of a Remington Termination Event, (c) the
occurrence of a REIT Termination Event, or (d) termination of the Master
Management Agreement with respect to all of the Hotel Properties covered thereby
pursuant to an Event of Default (as defined therein) applicable to all of the
Hotel Properties then covered by the Master Management Agreement as set forth in
Section 19.02 thereof and the non-defaulting party thereunder elects in writing
to terminate this Agreement (the events in subparagraphs (a) through (d) herein
each called, a “Termination Event”).  Notwithstanding the foregoing, the Initial
Term shall automatically be extended at the expiration of the Initial Term (with
respect to the Remington Exclusivity Rights or the REIT Exclusivity Rights, or
both, as applicable), on the same terms and conditions contained herein, for
each of three (3) successive periods of seven (7) Fiscal Years each and one
final period of four (4) years; provided, however, that at the time of the
expiration of the Initial Term or extension term, as applicable, a Termination
Event with respect to the entirety of this Agreement does not then exist. The
Initial Term as extended by any extension terms, if any, shall herein be called
the “Term.”  Upon the occurrence of a Termination Event (except where such
Termination Event is due to an Event of Default by any of the Remington Parties
under this Agreement), the Remington Parties shall be entitled to receive the
Reimbursement Amount payable under this Agreement.  Subject to
Section 8(b) below, upon termination of the entirety of this Agreement, the
Remington Parties and the REIT Parties shall have no further obligations to one
another pursuant to this Agreement, except for any indemnification obligations
contained herein, which shall survive such termination.  Any termination of this
Agreement in whole or in part shall not terminate any existing management and/or
development agreements or any other agreements executed between the parties
hereto that are then continuing and in full force and effect.

 

3.                                      Early Termination Events.

 

(a)                                 Remington Termination Event.  Upon the
occurrence of any of the following events, the Remington Parties acting through
Manager may, at their election exercised in their sole and absolute discretion
and upon written notice to the REIT Parties, terminate the REIT Exclusivity
Rights:

 

2

--------------------------------------------------------------------------------


 

(i)                                    Monty J. Bennett (1) is removed as chief
executive officer or chairman of the board of directors of the REIT, (2) is not
re-appointed as chief executive officer or chairman of the board of directors of
the REIT, or (3) resigns as chief executive officer or chairman of the board of
directors of the REIT;

 

(ii)                                 The termination of the Advisory Agreement
for any reason pursuant to its terms and Monty J. Bennett is no longer serving
as chief executive officer and chairman of the board of directors of the REIT;
or

 

(iii)                              If the REIT Parties terminate the Remington
Exclusivity Rights based upon a REIT Termination Event.

 

Upon the REIT Parties’ receipt of written notice of termination of the REIT
Exclusivity Rights from the Remington Parties, the REIT Exclusivity Rights set
forth in this Agreement shall terminate; however, all other terms and provisions
of this Agreement shall remain in full force and effect, including the Remington
Exclusivity Rights, until this Agreement expires or is otherwise terminated as
permitted under this Agreement.

 

(b)                                 REIT Termination Event.  Upon the occurrence
of any of the following events, the REIT Parties may, at their election
exercised in their sole and absolute discretion and upon written notice to the
Remington Parties, terminate the Remington Exclusivity Rights:

 

(i)                                    Manager fails to qualify as an “eligible
independent contractor” as defined in Section 856(d)(9) of the Internal Revenue
Code, which results in a termination of the Master Management Agreement;

 

(ii)                                Any one of the Remington Parties ceases to
be controlled by Archie Bennett, Jr. and/or Monty J. Bennett and/or their
respective family partnership or trusts, the sole members of which are at all
times lineal descendants of Archie Bennett, Jr. or Monty J. Bennett (including
step children) and spouses of any of the foregoing, with “control” meaning
(a) the possession, directly or indirectly, of a majority of the capital stock
and voting power of such Remington Parties, or (b) the power to direct or cause
the direction of the management and policies of the Remington Parties in the
capacity of chief executive officer, president, chairman, or other similar
capacity where either is actively engaged and/or involved in providing such
direction or control and spend substantial time managing the Remington Parties;

 

(iii)                             If there is a Change In Control of the REIT
and the REIT terminates the Master Management Agreement with respect to all
Hotels covered thereby, provided that the REIT first pays to Manager the product
of (1) 65% of the aggregate Base Management Fees and Incentive Fees budgeted in
the Annual Operating Budgets applicable to the Hotels for the full current
Fiscal Year in which such termination is to occur (but in no event less than the
Base Management Fees and Incentive Fees for the preceding full Fiscal Year) by
(2) nine (9);

 

(iv)                             If the Remington Parties terminate the REIT
Exclusivity Rights by reason of a Remington Termination Event; or

 

3

--------------------------------------------------------------------------------


 

(v)                                The termination of the Advisory Agreement
pursuant to its terms and Monty J. Bennett is no longer serving as the chief
executive officer  and chairman of the board of directors of the REIT.

 

Upon the Remington Parties’ receipt of written notice of termination of the
Remington Exclusivity Rights from the REIT Parties, the Remington Exclusivity
Rights set forth in this Agreement shall terminate; however, all other terms and
provisions of this Agreement shall remain in full force and effect, including
the REIT Exclusivity Rights, until this Agreement expires or is otherwise
terminated as permitted under this Agreement.

 

4.                                      REIT Exclusivity Rights.

 

(a)                                 Remington Transaction. If any of the
Remington Affiliates identifies an opportunity to develop and construct, acquire
all or a portion of, or invest in, a Hotel Property that meets the Initial
Investment Guidelines of the REIT (herein each called, a “Remington
Transaction”), the Remington Parties on behalf of themselves and their
Affiliates, hereby grant to the REIT Parties the first right of refusal to
purchase and assume such Remington Transaction and agree not to pursue any such
opportunity (except as provided in this Section 4) and acknowledge that each
such opportunity will belong to the REIT Parties (the “REIT Exclusivity
Rights”).  The REIT Exclusivity Rights shall not apply to any Excluded Remington
Transactions or any investment in a Hotel Property that does not meet the
initial Investment Guidelines of the REIT.  For the avoidance of doubt, the REIT
Exclusivity Rights shall be, with respect to opportunities that satisfy the
REIT’s initial Investment Guidelines, superior to  any exclusivity rights or
right of first refusal of Ashford Trust pursuant to the Ashford Trust Mutual
Exclusivity Agreement (the “Ashford Trust Exclusivity Rights”).

 

If the REIT materially modifies its Initial Investment Guidelines without the
written consent of Manager (on behalf of the Remington Parties), which such
consent may be withheld in its sole and absolute discretion and may further be
subject to the consent of the Ashford Trust Parties, the Remington Parties will
have no obligation to present or offer a Remington Transaction to the REIT
Parties at any time thereafter, regardless of any subsequent modifications by
the REIT to its Investment Guidelines.  For purposes hereof, a “material”
modification of the REIT’s Initial Investment Guidelines shall mean any
modification of the Initial Investment Guidelines which  cause the REIT’s
Investment Guidelines to be competitive with Ashford Trust’s Investment
Guidelines.  Instead, the Remington Parties, subject to the superior rights of
the Ashford Trust Parties or any other Person with which any of the Remington
Parties may have a right of first offer agreement or similar agreement, shall
use their reasonable discretion to determine how to allocate such Remington
Transaction.  The REIT Parties acknowledge the terms and conditions of the
Ashford Trust Mutual Exclusivity Agreement, and further acknowledge that if the
REIT materially modifies its Initial Investment Guidelines without the consent
of Manager (on behalf of the Remington Parties), the Ashford Trust Parties,
unless otherwise waived, will have superior rights to Remington Transactions
pursuant to the terms of the Ashford Trust Mutual Exclusivity Agreement. 
Further, the REIT Parties acknowledge that if the REIT materially modifies its
Initial Investment Guidelines without the written consent of Manager, that the
REIT Parties will not be entitled to preferential treatment with respect to
Remington Transactions. Notwithstanding the foregoing, if the REIT materially
modifies its Initial Investment Guidelines without the consent of Manager, the
Remington Exclusivity Rights provided herein shall remain in full force and
effect.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Remington Notice. In connection with each
Remington Transaction, the Remington Parties on behalf of the Remington
Affiliates shall deliver to the REIT Parties, with a copy to the Independent
Directors, a written notice (the “Remington Notice”) in reasonable detail
sufficient to describe the material terms of the Remington Transaction,
including without limitation, as applicable, a description of the nature of the
transaction (acquisition, development, or other investment), description and
location of the asset, name of franchisor, inspection period, timing for
closing, earnest money requirements, closing costs, an accounting of the
Reimbursement Amount in reasonable detail, and to the extent available and in
the possession of the Remington Parties, copies of any letters of intent,
purchase and sale agreements, or development agreements, as applicable (the
“REIT Transaction Documents”).  Such Remington Notice shall be delivered to the
REIT Parties (with a copy to the Independent Directors), as soon as reasonably
practical after the opportunity of the Remington Transaction is identified for
any of the Remington Affiliates.

 

(c)                                  REIT ROFR.  The REIT Parties shall have the
right, through any of the REIT Affiliates, to accept or decline such Remington
Transaction (the “REIT ROFR”) by giving written notice (the “REIT ROFR Notice”)
to the Remington Parties at any time on or before ten (10) business days from
its receipt of a Remington Notice (the “REIT ROFR Period”).

 

(d)                                 Acceptance of Remington Transaction.  Any
acceptance of the Remington Transaction by the REIT Parties shall be in
accordance with the following terms and conditions:

 

(i)                                    Upon delivery of a REIT ROFR Notice
accepting the Remington Transaction, the REIT Parties (through any of the REIT
Affiliates) shall assume (and the applicable Remington Affiliate shall assign)
any applicable REIT Transaction Documents containing materially the same terms
and conditions as set forth in the Remington Notice within ten (10) business
days of the receipt by the Remington Parties of the REIT ROFR Notice;

 

(ii)                                The REIT Parties (through any of the REIT
Affiliates) shall pay the Reimbursement Amount to the applicable Remington
Affiliate;

 

(iii)                             The REIT Parties (through any of the REIT
Affiliates) shall pursue the Remington Transaction in accordance with the
applicable REIT Transaction Documents with commercially reasonable diligence;
and

 

(iv)                             If the Remington Transaction involves the
management and operation of a Hotel Property, the applicable REIT Affiliate
assuming the Remington Transaction shall engage Manager, and Manager agrees to
accept such engagement, to perform such services and execute the applicable
documents as described in Section 5(b) below, provided  Independent Director
Disapproval has not been received.

 

(e)                                  Rejection or Lapse of REIT ROFR; Failure to
Close.  If the REIT Parties fail to deliver a REIT ROFR Notice within the REIT
ROFR Period or by REIT ROFR Notice reject or decline to purchase and assume the
Remington Transaction, or the applicable REIT Affiliate fails to timely prepare
and execute the proper REIT Transaction Documents with respect to the Remington
Transaction, then the REIT ROFR shall lapse.  The REIT Parties acknowledge that

 

5

--------------------------------------------------------------------------------


 

pursuant to the terms of the Ashford Trust Mutual Exclusivity Agreement, if the
REIT ROFR lapses, the Ashford Trust Parties may exercise their rights to assume
or acquire the Remington Transaction. Further, the applicable Remington
Affiliate shall be entitled, subject to the Ashford Trust Exclusivity Rights, to
proceed with the Remington Transaction described in the Remington Notice on
materially the same terms and conditions as outlined therein within the time
period established therein and in accordance with the underlying REIT
Transaction Documents, subject to reasonable extensions of the closing date.  If
the terms and conditions of the Remington Transaction materially change, then
the Remington Parties hereby grant (on behalf of themselves and the applicable
Remington Affiliate) to the REIT Parties the exclusive first right of refusal to
purchase and assume the rights and obligations of the applicable Remington
Affiliate with respect to such Remington Transaction on the changed terms and
conditions and in connection therewith shall deliver to the REIT Parties a new
Remington Notice (subject to the same time requirements for review and exercise
as set forth in this Agreement).

 

(f)                                   Additional Information.  During the REIT
ROFR Period with respect to each Remington Transaction and the related Hotel
Property, the Remington Parties shall deliver to the REIT Parties upon the
written request of the REIT Parties, from time to time and to the extent
available: (i) any and all documents, correspondence and reports, including,
without limitation, due diligence information (including, property condition
reports, surveys, environmental reports), information and documents bearing on
contracts, litigation and such other matters, and title and lien information;
(ii) any notices of non-compliance with applicable laws bearing on such Hotel
Property; (iii) quarterly financial information with respect to such Hotel
Property showing hotel revenues and hotel operating expenses; and (iv) such
other information relating to the Hotel Property or the Remington Transaction as
reasonably requested by the REIT Parties.

 

(g)                                  No Additional Fees.  Reimbursement to the
Remington Parties of the Reimbursement Amount shall be the sole payment to the
applicable Remington Affiliate with regard to a Remington Transaction.  The
Remington Parties shall not receive any finder’s fee, brokerage fee, development
fee, or other commissions or compensation with regard to any Remington
Transaction.

 

5.                                      Remington Exclusivity Rights.

 

(a)                                 REIT Transaction; REIT Notice.  If any of
the REIT Parties or their Affiliates or subsidiaries acquires or invests in a
Hotel Property, and such REIT Party or its Affiliate has the right and/or
control the right to direct the management of such Hotel Property (herein each
called, a “REIT Transaction”), the REIT Parties hereby agree (on behalf of
themselves and the applicable REIT Affiliate) to engage Manager or an Affiliate
of Manager (so long as such Affiliate constitutes an Eligible Independent
Contractor and there has not been an Independent Director Disapproval), to
provide, and Manager agrees to then provide or cause such Affiliate to provide,
any such management services in connection with such REIT Transaction (the
“Remington Exclusivity Rights”) and in connection therewith shall deliver to the
Remington Parties, a written notice (the “REIT Notice”) which describes such
REIT Transaction and the management services to be provided by Manager,
including, the description and location of the asset and name of the
franchisor.  The REIT Parties may engage a third party and not Manager or an
Affiliate of Manager to provide the foregoing services in connection with the
REIT Transaction if the REIT Transaction has received Independent Director
Disapproval.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Remington Transaction Documents.

 

(i)                                     Master Management Agreement.  With
respect to a REIT Transaction (for which Manager has been engaged), the terms
and conditions of the management and operation for such Hotel Property during
the term of such management and operation, including the amount of any
management and incentive fees shall be either pursuant to the terms and
conditions of the Master Management Agreement (and the Master Management
Agreement shall be amended accordingly to include such Hotel Property), or
pursuant to a management agreement with Manager or an Affiliate of Manager
substantially in the form of the Master Management Agreement.

 

6.                                      Excepted Transactions.  Notwithstanding
anything contained in this Agreement to the contrary, the REIT Parties’ rights
under Section 4 do not extend to the Excluded Remington Transactions and the
Remington Parties’ rights under Section 4(d)(iv) or Section 5 do not extend to
the Excluded REIT Transactions.  Each party hereto agrees to give written notice
to the other party of any Excluded REIT Transaction or Excluded Remington
Transaction, as applicable, describing said transaction with reasonable detail.

 

7.                                      Indemnity.

 

(a)                                 Remington Parties’ Indemnity.  Except as set
forth in Section 7(b) below, the Remington Parties shall indemnify and hold the
REIT Affiliates and Advisor (and each of their respective agents, principals,
shareholders, partners, members, officers, directors, attorneys and employees)
harmless from and against all liabilities, losses, claims, damages, costs and
expenses (including, but not limited to, reasonable attorneys’ fees and
expenses) that may be incurred by or asserted against any such party and that
arise from (i) the fraud, willful misconduct or gross negligence of any of the
Remington Affiliates (other than any REIT Affiliate), (ii) the breach by any
Remington Affiliate of any provision of this Agreement, or (iii) the breach by
any Remington Affiliate of any Remington Transaction Documents first occurring
prior to the date of the assumption of same by any of the REIT Affiliates.  The
REIT Parties shall promptly provide the Remington Parties with written notice of
any claim or suit brought against any of them by a third party which might
result in such indemnification.

 

(b)                                 REIT Parties’ Indemnity.  Except as set
forth in Section 7(a) herein above, the REIT Parties shall indemnify and hold
the Remington Affiliates (and their respective agents, principals, shareholders,
partners, members, officers, directors, attorneys and employees) harmless from
and against all liabilities, losses, claims, damages, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and expenses) that
may be incurred by or asserted against any such party and that arise from
(i) the fraud, willful misconduct or gross negligence of the REIT Affiliates
(other than any Remington Affiliate), or (ii) the breach by the REIT Affiliates
of any provision of this Agreement (other than any Remington Affiliate).  The
Remington Parties shall promptly provide the REIT Parties with written notice of
any claim or suit brought against any of them by a third party which might
result in such indemnification.

 

(c)                                  Indemnification Procedure.  Any party
obligated to indemnify the other party under this Agreement (the “Indemnifying
Party”) shall have the right, by written notice to the

 

7

--------------------------------------------------------------------------------


 

indemnified party, to assume the defense of any claim with respect to which the
indemnified party is entitled to indemnification hereunder.  If the Indemnifying
Party gives such written notice: (i) such defense shall be conducted by counsel
selected by the Indemnifying Party and approved by the indemnified party, such
approval not to be unreasonably withheld or delayed (provided, however, that the
indemnified party’s approval shall not be required with respect to counsel
designated by the Indemnifying Party’s insurer); (ii) so long as the
Indemnifying Party is conducting such defense with reasonable diligence, the
Indemnifying Party shall have the right to control said defense and shall not be
required to pay the fees or disbursements of any counsel engaged by the
indemnified party for services rendered after the Indemnifying Party has given
the written notice provided for above to the indemnified party, except if there
is a conflict of interest between the parties with respect to such claim or
defense; and (iii) the Indemnifying Party shall have the right, without the
consent of the indemnified party, to settle such claim, provided that such
settlement involves only the payment of money, the Indemnifying Party pays all
amounts due in connection with or by reason of such settlement and, as part
thereof, the indemnified party is unconditionally released from all liability in
respect of such claim.  The indemnified party shall have the right to
participate in the defense of such claim being defended by the Indemnifying
Party at the expense of the indemnified party, but the Indemnifying Party shall
have the right to control such defense (other than in the event of a conflict of
interest between the parties with respect to such claim or defense).  In no
event shall: (i) the indemnified party settle any claim without the consent of
the Indemnifying Party so long as the Indemnifying Party is conducting the
defense thereof in accordance with this Agreement; or (ii) if a claim is covered
by the Indemnifying Party’s liability insurance, take or omit to take any action
which would cause the insurer not to defend such claim or to disclaim liability
in respect thereof.

 

8.                                      Events of Default; Consequences;
Remedies.

 

(a)                                 Events of Default.  The following shall
constitute events of default (each an “Event of Default”):

 

(i)                                    The filing of a voluntary petition in
bankruptcy or insolvency or a petition for reorganization under any bankruptcy
law by any of the Remington Parties or the REIT Parties;

 

(ii)                                The consent to any involuntary petition in
bankruptcy or the failure to vacate, within ninety (90) days from the date of
entry thereof, any order approving an involuntary petition by any of the
Remington Parties or the REIT Parties;

 

(iii)                             The entering of an order, judgment or decree
by any court of competent jurisdiction, on the application of a creditor,
adjudicating any of the Remington Parties or the REIT Parties as bankrupt or
insolvent, or approving a petition seeking reorganization or appointing a
receiver, trustee, or liquidator of all or a substantial part of such party’s
assets, and such order, judgment or decree continues unstayed and in effect for
any period of ninety (90) days or more;

 

(iv)                             The appointment of a receiver for all or any
substantial portion of the property of any of the Remington Parties or the REIT
Parties;

 

8

--------------------------------------------------------------------------------


 

(v)                                The failure of any of the REIT Parties to
make any payment required to be made in accordance with the terms of this
Agreement within thirty (30) days after receipt of written notice from the
Remington Parties specifying said default with reasonable specificity as to when
such payment is due and payable; or

 

(vi)                             The failure of any of the Remington Parties or
the REIT Parties to perform, keep or fulfill any of the other covenants,
undertakings, obligations or conditions set forth in this Agreement, and the
continuance of such default for a period of thirty (30) days after written
notice of said failure; provided, however, if such default cannot be cured
within such thirty (30) day period and the Remington Parties or the REIT
Parties, as the case may be, commences to cure such default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended so long as it shall require
the Remington Parties or the REIT Parties, as the case may be, in the exercise
of due diligence to cure such default, it being agreed that no such extension
shall be for a period in excess of one hundred twenty (120) days.

 

(b)                                 Consequence of Default.  Upon the occurrence
of any Event of Default, the non-defaulting party may, at its election, give the
defaulting party written notice of intention to terminate this Agreement (after
the expiration of any applicable grace or cure period provided in
Section 8(a) above), and upon the expiration of thirty (30) days from the date
of such notice, this Agreement shall terminate and the non-defaulting party
shall be entitled to pursue any and all rights and remedies available, at law or
in equity, to the non-defaulting party under this Agreement (including any
indemnity obligations which shall survive this Agreement) or under applicable
law.

 

9.                                      Non-Solicitation. Upon the occurrence of
a Termination Event, and for a period of two years from the date of such
termination, the REIT (or any of its Affiliates) shall not  solicit for
employment, employ or otherwise retain (directly or indirectly) any employee of
the Manager (or any of its Affiliates) without the prior written consent of
Manager, which consent may be granted, withheld or conditioned in Manager’s sole
and absolute discretion.

 

10.                               Miscellaneous.

 

(a)                                 Notices.  All notices and other
communications required or permitted hereunder shall be in writing, shall be
deemed duly given upon actual receipt and shall be delivered (i) in person,
(ii) by registered or certified mail (air mail if addressed to an address
outside of the country in which mailed), postage prepaid, return receipt
requested, or (iii) by facsimile or other generally accepted means of electronic
transmission (provided that a copy of any notice delivered pursuant to this
clause (iii) shall also be sent pursuant to clause (ii), addressed as follows
(or to such other addresses as may be specified by like notice to the other
parties):

 

To the Remington Parties:

Remington Lodging & Hospitality, LLC

 

14185 Dallas Parkway

 

Suite 1150

 

Dallas, Texas 75254

 

Attn:               Mr. Monty J. Bennett

 

9

--------------------------------------------------------------------------------


 

with a copy to:

Remington Lodging & Hospitality, LLC

 

14185 Dallas Parkway

 

Suite 1150

 

Dallas, Texas 75254

 

Attn:               Legal Department

 

 

To the REIT Parties:

Braemar Hotels & Resorts Inc.

 

Braemar Hospitality Limited Partnership

 

c/o Ashford Hospitality Advisors LLC

 

14185 Dallas Parkway

 

Suite 1100

 

Dallas, Texas 75254

 

Attn:               President

 

 

with a copy to:

Braemar Hotels & Resorts Inc.

 

14185 Dallas Parkway

 

Suite 1100

 

Dallas, Texas 75254

 

Attn:               Legal Department

 

 

with a copy to:

Braemar Hotels & Resorts Inc.

 

14185 Dallas Parkway

 

Suite 1100

 

Dallas, Texas 75254

 

Attn:               Independent Directors

 

(b)                                 Amendments.  No amendment, modification or
supplement to this Agreement shall be binding on any of the parties hereto
unless it is in writing and signed by the parties in interest at the time of the
modification, and further provided any such modification is approved by a
majority of the Independent Directors.

 

(c)                                  Successors and Assigns.  Neither this
Agreement nor any rights or obligations hereunder shall be assignable by a party
to this Agreement without the prior, express written consent of each of the
other parties; provided, however, Manager shall have the right, without such
consent, to assign its interest in this Agreement to any Manager Affiliate
Entity, provided such Manager Affiliate Entity qualifies as an Eligible
Independent Contractor as of the date of such transfer.  This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
parties to this Agreement and their respective successors and permitted assigns.

 

(d)                                 No Third-Party Beneficiaries.  This
Agreement is solely for the benefit of the parties to this Agreement and should
not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, claims or action or other right in excess of those existing
without reference to this Agreement.

 

(e)                                  Titles and Headings.  Titles and headings
to paragraphs and sections in this Agreement are inserted for the convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(f)                                   Maximum Legal Enforceability; Time of
Essence.  Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof.  Any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  Without prejudice to any rights or remedies otherwise available
to any party to this Agreement, each party hereto acknowledges that damages
would not be an adequate remedy for any breach of the provisions of this
Agreement and agrees that the obligations of the parties hereunder shall be
specifically enforceable.  Time shall be of the essence as to each and every
provision of this Agreement.

 

(g)                                  Further Assurances.  The parties to this
Agreement will execute and deliver or cause the execution and delivery of such
further instruments and documents and will take such other actions as any other
party to the Agreement may reasonably request in order to effectuate the purpose
of this Agreement and to carry out the terms hereof.

 

(h)                                 Complete Agreement; Construction.  This
Agreement, and the other agreements and documents referred to herein, shall
constitute the entire agreement between the parties with respect to the subject
matter thereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.

 

(i)                                     Governing Law.  This Agreement and its
interpretation, validity and performance shall be governed by the laws of the
State of Texas, without regard to its conflicts of interest principles.  In the
event any court of law of appropriate judicial authority shall hold or declare
that the law of another jurisdiction is applicable, this Agreement shall remain
enforceable under the laws of the appropriate jurisdiction.

 

[Signature Pages to Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

 

PARTNERSHIP:

 

 

 

BRAEMAR HOSPITALITY LIMITED

 

PARTNERSHIP, a Delaware limited partnership

 

 

 

 

By:

Braemar OP General Partner LLC, a Delaware limited liability company, its
general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Deric Eubanks

 

 

 

Deric Eubanks

 

 

 

Chief Financial Officer

 

 

 

REIT:

 

 

 

BRAEMAR HOTELS & RESORTS INC., a Maryland corporation

 

 

 

 

 

 

By:

/s/ Deric Eubanks

 

 

Deric Eubanks

 

 

Chief Financial Officer

 

 

 

 

 

MANAGER:

 

 

 

REMINGTON LODGING & HOSPITALITY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Monty J. Bennett

 

 

Monty J. Bennett

 

 

Chief Executive Officer

 

[Signature page to Mutual Exclusivity Agreement]

 

--------------------------------------------------------------------------------


 

CONSENTED AND AGREED

 

TO THIS 8TH DAY OF

 

AUGUST, 2018

 

 

 

/s/ Monty J. Bennett

 

MONTY J. BENNETT

 

 

[Signature page to Mutual Exclusivity Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

“ADR” shall mean average daily rate and is calculated by dividing total number
of rooms sold in a given period.

 

“Advisor” shall mean Ashford Hospitality Advisors LLC, a Delaware limited
liability company, or any permitted successor or assign under the terms of the
Advisory Agreement.

 

“Advisory Agreement” shall mean that certain Advisory Agreement dated
November 19, 2013, by and among the REIT, the Partnership, and the Advisor, as
may be amended, modified or supplemented.

 

“Affiliate” means with respect to a person, any person directly or indirectly
controlling, controlled by or under common control with such person.  The term
“person” means and includes any natural person, corporation, partnership,
association, limited liability company or any other legal entity.

 

“Annual Operating Budget” shall have the meaning given such term in the Master
Management Agreement.

 

“Ashford Trust” shall mean Ashford Hospitality Trust, Inc., a Maryland
corporation.

 

“Ashford Trust Exclusivity Rights” shall have the meaning as set forth in
Section 4(a).

 

“Ashford Trust’s Investment Guidelines” shall mean all segments of the
hospitality industry (including direct, joint venture and debt investments in
hotels, condo-hotels, time-shares and all other hospitality related assets),
with RevPAR criteria less than two (2) times the then current U.S. average
RevPAR.

 

“Ashford Trust Mutual Exclusivity Agreement” shall mean that certain Amended and
Restated Mutual Exclusivity Agreement dated as of the date hereof, by and among
Ashford Trust OP, Ashford Trust, Remington Lodging & Hospitality, LLC, and Monty
J. Bennett, as may be amended or modified.

 

“Ashford Trust OP” shall mean Ashford Hospitality Limited Partnership, a
Delaware limited partnership.

 

“Ashford Trust Parties” shall collectively mean Ashford Trust and Ashford Trust
OP.

 

“Base Management Fee” shall have the meaning given such term in the Master
Management Agreement.

 

--------------------------------------------------------------------------------


 

“Change in Control” will be deemed to have taken place upon the occurrence of
any of the following events:

 

(i)                                     any “person” (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as modified in Section 13(d) and 14(d) of the Exchange Act)
other than (A) the REIT or any of its subsidiaries, (B) any employee benefit
plan of the REIT or any of its subsidiaries, (C) any Remington Affiliate, (D) a
company owned, directly or indirectly, by stockholders of the REIT in
substantially the same proportions as their ownership of the REIT, or (E) an
underwriter temporarily holding securities pursuant to an offering of such
securities, becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the REIT representing
35% or more of the shares of voting stock of the REIT then outstanding; or

 

(ii)                                  the consummation of any merger,
reorganization, business combination or consolidation of the REIT or one of its
subsidiaries with or into any other company, other than a merger,
reorganization, business combination or consolidation which would result in the
holders of the voting securities of the REIT outstanding immediately prior
thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the REIT or the surviving
company or the parent of such surviving company; or

 

(iii)                               the consummation of the sale or disposition
by the REIT of all or substantially all of the REIT’s assets, other than a sale
or disposition if the holders of the voting securities of the REIT outstanding
immediately prior thereto hold securities immediately thereafter which represent
more than 50% of the combined voting power of the voting securities of the
acquiror, or parent of the acquiror, of such assets; or the stockholders of the
REIT approve a plan of complete liquidation or dissolution of the REIT.

 

“Eligible Independent Contractor” shall have the same meaning given such term in
the Master Management Agreement.

 

“Event of Default” shall have the meaning as set forth in Section 8.

 

“Excluded REIT Transactions” shall mean a REIT Transaction with respect to which
there has been an Independent Director Election.

 

“Excluded Remington Transactions” shall mean the following excluded transactions
of the Remington Affiliates:

 

(a)                                 Existing hotel investments made by one or
more of the Remington Affiliates with any of their Existing Investors;

 

(b)                                 Existing bona fide arm’s length third party
management arrangements (or arrangements for other services) with parties other
than the REIT Affiliates pursuant to which one

 

--------------------------------------------------------------------------------


 

or more of the Remington Affiliates provide customary hotel management and other
similar services; and

 

(c)                                  Like-kind exchanges under Section 1031 of
the Internal Revenue Code of 1986, as amended, made by any of the Existing
Investors pursuant to contractual obligations existing as of the date of this
Agreement provided that Manager provides ten (10) days prior notice to the REIT
of said transaction.

 

“Existing Investors” shall mean the existing joint venture partners, investors
or property owners of the Remington Affiliates as listed on Exhibit C attached
hereto.

 

“Fiscal Year” shall mean the twelve (12) month calendar year ending December 31,
except that the first Fiscal Year and last Fiscal Year of the term of this
Agreement may not be full calendar years.

 

“Hotel” shall have the meaning given such term in the Master Management
Agreement.

 

“Hotel Property” means any Property that is used in whole or in part for hotel
purposes, including, without limitation, any motels, motor inns, or hotels and
the like (full service, select service, extended stay or otherwise), whether in
fee or leasehold, together with any improvements and fixtures now or hereafter
located thereon, all rights, privileges and easements appurtenant thereto, and
all tangible and intangible personal property used in connection therewith.

 

“Incentive Fee” shall have the meaning given such terms in the Master Management
Agreement.

 

“Indemnifying Party” shall have the meaning as set forth in Section 7(c).

 

“Independent Director Disapproval” shall mean either of the following:

 

1)                                     The Independent Directors upon a
unanimous vote, have at any time elected not to engage Manager; or

 

2)                                     A majority of the Independent Directors
have elected not to engage Manager based upon a determination in their
reasonable business judgment that either:

 

A)                                   Special circumstances exist such that it
would be in the best interest of the REIT not to engage Manager with respect to
a particular Hotel Property; or

 

B)                                   Based on the prior performance of Manager,
another manager could perform the management materially better than Manager for
a particular Hotel Property.

 

“Independent Director Election” shall mean a choice by the Independent Directors
to exercise their Independent Director Disapproval rights.

 

--------------------------------------------------------------------------------


 

“Independent Directors” shall mean those directors of the REIT who are
“independent” within the meaning of the rules of the New York Stock Exchange as
in effect on the date hereof.

 

“Initial Term” shall have the meaning as set forth in Section 2.

 

“Initial Investment Guidelines” shall mean the Investment Guidelines of the REIT
Parties as set forth in the Advisory Agreement as of the date thereof.

 

“Investment Guidelines” shall have the same meaning herein as given such term in
the Advisory Agreement.

 

“Manager” means Remington Lodging and Hospitality, LLC, a Delaware limited
liability company.

 

“Manager Affiliate Entity” shall have the meaning given such term in the Master
Management Agreement.

 

“Master Management Agreement” means that certain Amended and Restated Braemar
Hotel Master Management Agreement of even date herewith executed between Manager
as the manager and Tenant (or its designees), as the owner in interest of the
Hotel Properties subject of such agreement, a copy of which is attached hereto
as Exhibit D, or any other management agreement with Manager, or a subsidiary of
Manager, substantially in the form of the Master Management Agreement.

 

“Partnership” means Braemar Hospitality Limited Partnership, a Delaware limited
partnership.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

 

“Property” means any real property or any interest therein.

 

“Reimbursement Amount” shall mean the total of all actual out of pocket and
third party costs and expenses paid by and to be reimbursed to the Remington
Affiliates that were necessary and/or appropriate in connection with the
Remington Transaction, including all earnest money deposits.  The Reimbursement
Amount shall be calculated by the Remington Parties and set forth in a
certificate delivered to the REIT Parties and certified as true and correct by
the Remington Parties.  The Reimbursement Amount shall not include any finder’s
fee, brokerage fee, development fee, or other compensation paid to the Remington
Affiliates.

 

“REIT” means Braemar Hotels & Resorts Inc., a Maryland corporation.

 

“REIT Affiliate” shall mean the REIT Parties and their Affiliates.

 

“REIT Exclusivity Rights” shall have the meaning as set forth in Section 4(a).

 

“REIT ROFR” shall have the meaning as described in Section 4(c).

 

--------------------------------------------------------------------------------


 

“REIT ROFR Notice” shall have the meaning as described in Section 4(c).

 

“REIT ROFR Period” shall have the meaning as described in Section 4(c).

 

“REIT Parties” shall mean the REIT and the Partnership.

 

“REIT Termination Event” shall mean the events described in Section 3(b).

 

“REIT Transaction” shall have the meaning as set forth in Section 5(a).

 

“REIT Transaction Documents” shall have the meaning as set forth in
Section 4(b).

 

“Remington Affiliate” shall mean the Remington Parties and their Affiliates.

 

“Remington Exclusivity Rights” shall have the meaning as set forth in
Section 5(a).

 

“Remington Notice” shall have the meaning as set forth in Section 4(b).

 

“Remington Parties” shall mean Remington Holdings, LP and Manager.

 

“Remington Termination Event” shall mean the events described in Section 3(a).

 

“Remington Transaction” shall have the meaning as set forth in Section 4(a).

 

“Remington Transaction Documents” shall have the meaning as set forth in
Section 5(b).

 

“RevPAR” shall mean revenue per available room and is calculated by multiplying
ADR by the average daily occupancy.

 

“Tenant” shall mean “Lessee” as that term is defined in the Master Management
Agreement.

 

“Term” shall have the meaning as set forth in Section 2.

 

“Termination Event” shall have the meaning as set forth in Section 2.

 

--------------------------------------------------------------------------------